[exh102commitmentletter823002.gif] [exh102commitmentletter823002.gif]

EXHIBIT 10.2







August 23, 2011




Par Pharmaceutical Companies, Inc.
Senior Credit Facilities
Commitment Letter

Par Pharmaceutical Companies, Inc.

300 Tice Boulevard

Woodcliff Lake, New Jersey 07677

Attention: Keith A. Kucinski, Vice President and Treasurer




Ladies and Gentlemen:

You (the “Borrower”) have advised J.P. Morgan Securities LLC (“JPMorgan”) and
JPMorgan Chase Bank, N.A. (“JPMCB”) that you intend to acquire the Target (the
“Acquisition”) and consummate the other transactions (collectively, the
“Transaction”) described in the introductory paragraphs of the Summary of Terms
and Conditions attached as Exhibit A hereto (the “Term Sheet”).  Capitalized
terms used but not defined herein are used with the meanings assigned to them in
the Term Sheet.

In connection with the foregoing, you have requested that JPMorgan agree to
structure, arrange and syndicate senior credit facilities as described in the
Term Sheet in an initial aggregate principal amount of $450,000,000 (the
“Facilities”), and that JPMCB commit to provide (i) the entire amount of the
Term Loan Facility, (ii) a portion of the Revolving Credit Facility and (iii) to
serve as administrative agent for the Facilities.

JPMorgan is pleased to advise you that it agrees to act as the sole and
exclusive bookrunner and as a lead arranger for the Facilities.  Furthermore,
JPMCB is pleased to advise you of its commitment to provide (i) the entire
amount of the Term Loan Facility and (ii) up to $22,000,000 of the Revolving
Credit Facility, in each case on the hereinafter-defined Closing Date upon the
terms and subject to the conditions set forth or referred to in this commitment
letter and in the Term Sheet (the Term Sheet, together with this commitment
letter, the “Commitment Letter”).

It is agreed that JPMCB will act as the sole and exclusive Administrative Agent
(the “Administrative Agent”), and that JPMorgan will act as the sole and
exclusive bookrunner and as a lead arranger (in such capacities, the “Lead
Arranger”) for the Facilities.  You agree that no other agents, co-agents,
bookrunners or arrangers will be appointed, no other titles will be awarded and
no compensation (other than that expressly contemplated by the Term Sheet and in
the Fee Letter referred to below) will be paid to Lenders in connection with the
Facilities unless you and JPMorgan shall so agree.

JPMorgan intends to syndicate the Facilities (including, in our discretion, part
of JPMCB’s commitment hereunder) to a syndicate of financial institutions
identified by JPMorgan in consultation with you (together with JPMCB, the
“Lenders”).  JPMorgan intends to commence syndication efforts promptly upon the
execution of this Commitment Letter and after the execution of the Acquisition
Agreement and public disclosure by the Borrower of the Acquisition, and you
agree to actively assist





CH1 6033431v.10




--------------------------------------------------------------------------------

JPMorgan in completing the syndication.  Such assistance shall include (a) your
using commercially reasonable efforts to ensure that the syndication efforts
benefit materially from your existing lending relationships, (b) direct contact
between senior management and advisors of the Borrower and the proposed Lenders,
(c) the hosting, with JPMorgan, of one or more meetings of prospective Lenders
and (d) as set forth below, assistance in the preparation of written materials
to be used in connection with the syndication, including but not limited to a
Confidential Information Memorandum, a Lender Presentation by your management
and the Projections referred to below (collectively with the Term Sheet, the
“Information Materials”).  Upon the request of JPMorgan or JPMCB, you will use
your commercially reasonable efforts to cause the Target to furnish, for no fee,
to JPMorgan and JPMCB an electronic version of the Target’s trademarks, service
marks and corporate logo for use in marketing materials for the purpose of
facilitating the syndication of the Facilities (the “License”); provided,
however, that the License shall be used solely for the purpose described above
and may not be assigned or transferred.




You will assist us in preparing the Information Materials for distribution to
prospective Lenders.  If requested (and to the extent deemed reasonably
necessary) by JPMorgan, you also will assist us in preparing an additional
version of the Information Materials (the “Public-Side Version”) to be used by
prospective Lenders’ public-side employees and representatives (“Public-Siders”)
who do not wish to receive material non-public information (within the meaning
of United States federal securities laws) with respect to the Borrower, the
Target, their respective affiliates and any of their respective securities
(“MNPI”) and who may be engaged in investment and other market related
activities with respect to any such entity’s securities or loans.  Before
distribution of any Information Materials, you agree to execute and deliver to
us (i) a letter in which you authorize distribution of the Information Materials
to a prospective Lender’s employees willing to receive MNPI (“Private-Siders”)
and (ii) a separate letter in which you authorize distribution of the
Public-Side Version to Public-Siders and represent that no MNPI is contained
therein.  JPMorgan will not provide or distribute to any party any Information
Materials without such authorization and any Private-Sider shall be required to
keep such information confidential pursuant to customary confidentiality
arrangements acceptable to JPMorgan and you.

The Borrower agrees that the following documents may be distributed to both
Private-Siders and Public-Siders, unless the Borrower advises JPMorgan in
writing (including by email) within a reasonable time prior to their intended
distribution that such materials should only be distributed to Private-Siders:
 (a) administrative materials prepared by JPMorgan and JPMCB for prospective
Lenders (such as a lender meeting invitation, lender allocations and funding and
closing memoranda), (b) notification of changes in the terms of the Facilities
and (c) other materials intended for prospective Lenders after the initial
distribution of Information Materials.  If you advise us that any of the
foregoing should be distributed only to Private-Siders, then Public-Siders will
not receive such materials without further discussions with you.

The Borrower hereby authorizes JPMorgan and JPMCB to distribute drafts of
definitive documentation with respect to the Facilities to Private-Siders and
Public-Siders.

The parties hereto agree that information and materials may be distributed or
sent through electronic means (including IntraLinks, SyndTrak or another
electronic workspace) and that the use of such means is expressly authorized
hereby.

As the Lead Arranger, JPMorgan will manage (in consultation with you) all
aspects of the syndication, including decisions as to the selection of
institutions to be approached and when they will be approached, when their
commitments will be accepted, which institutions will participate, the
allocations of the commitments among the Lenders and the amount and distribution
of fees among the Lenders.  In acting as the Lead Arranger, JPMorgan will have
no responsibility other than to arrange the syndication as set forth herein and
shall in no event be subject to any fiduciary or other implied duties.
 Additionally,





2




--------------------------------------------------------------------------------

the Borrower acknowledges and agrees that, as Lead Arranger, JPMorgan is not
advising the Borrower as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction.  The Borrower shall consult with its own advisors
concerning such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and
JPMorgan shall have no responsibility or liability to the Borrower with respect
thereto.  Any review by JPMorgan of the Borrower, the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of JPMorgan and JPMCB and shall not be on behalf of the
Borrower.

To assist JPMorgan in its syndication efforts, you agree promptly to prepare and
provide (and use your commercially reasonable efforts to cause the Target to
provide) to JPMorgan and JPMCB all information with respect to the Borrower and
the Target and their respective subsidiaries, the Transaction and the
transactions contemplated hereby, including all financial information and
projections (together with any forward-looking statements, the “Projections”) as
JPMorgan and JPMCB may reasonably request in connection with the arrangement and
syndication of the Facilities.  You hereby represent and covenant that (a)
Information Materials other than the Projections that have been or will be made
available to JPMorgan and JPMCB by you or any of your representatives is or will
be, when furnished and authorized to be distributed to the Lenders, complete and
correct in all material respects when taken as a whole (including any
then-existing filings with the United States Securities and Exchange Commission
(the “SEC”)) and does not or will not, when furnished and authorized to be
distributed to the Lenders, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading when taken as a whole (including any
such filings with the SEC), in light of the circumstances under which such
statements are made and (b) the written Projections that have been or will be
made available to JPMCB or JPMorgan by you or any of your representatives have
been or will be prepared based upon what you believe are reasonable assumptions
at the time of preparing such Projections (it being recognized by JPMCB,
JPMorgan and the Lenders that such Projections are not to be viewed as facts and
that actual results may differ from the projected results, and such differences
may be material); it being understood and agreed that, solely as they relate to
matters with respect to the Target and its subsidiaries, the foregoing
representations and warranties are limited to such matters as are within your
knowledge.  You agree that if, at any time prior to the Closing Date and
thereafter until completion of our syndication efforts, you become aware that
any of the representations in the preceding sentence is incorrect, in any
material respect, then you will (or, with respect to the Information and
Projections relating to the Target and its subsidiaries, will use commercially
reasonable efforts to) promptly supplement the Information and the Projections
so that (with respect to Information and Projections relating to the Target and
its subsidiaries, to your knowledge) such representations are correct, in all
material respects, under those circumstances.  You understand that in arranging
and syndicating the Facilities we may use and rely on the Information Materials
without independent verification thereof (it being recognized by JPMCB, JPMorgan
and the Lenders that any Projections are not to be viewed as facts and that
actual results may differ from the projected results, and such differences may
be material).

As consideration for JPMCB’s commitment hereunder and JPMorgan’s agreement to
perform the services described herein, you agree to pay to JPMCB and JPMorgan
the nonrefundable fees set forth in Annex I to the Term Sheet and in the Fee
Letter dated the date hereof and delivered by you herewith (the “Fee Letter”).

JPMCB’s commitment hereunder and JPMorgan’s agreement to perform the services
described herein are subject to (a) there not occurring or becoming known to us
a Target Material Adverse Effect (as defined below), (b) our satisfaction that
prior to and during the syndication of the Facilities there shall be no
competing offering, placement or arrangement of any debt securities or bank
financing by or on behalf of the Borrower, the Target or any subsidiary thereof,
(c) the negotiation, execution and delivery on or before the Termination Date
(as defined below) of Credit Documentation (as defined in the Term





3




--------------------------------------------------------------------------------

Sheet) consistent with the Term Sheet, (d) JPMorgan having been afforded a
reasonable period of time to syndicate the Facilities, which in no event shall
be less than the period commencing on the date of this Commitment Letter and
ending on October 6, 2011, (e) your performance of (1) all of your obligations
hereunder that are to be performed on or prior to the Closing Date (as defined
in the Term Sheet) to provide information and all of your obligations hereunder
to be performed on or prior to the Closing Date to assist in the efforts to
syndicate the Facilities and (2) all of your obligations hereunder and under the
Fee Letter to be performed on or prior to the Closing Date, (f) your
satisfaction of the other conditions set forth or referred to in the Term Sheet
that are to be satisfied on or prior to the Closing Date and (g) solely with
respect to the Revolving Credit Facility, the portion of the Revolving Credit
Facility not being provided by JPMCB (i.e. $78,000,000) shall be provided by the
other Lenders (it being understood and agreed that (i) the closing of the
Revolving Credit Facility is not a condition to the closing of the Term Loan
Facility, (ii) if the aggregate commitments for the Revolving Credit Facility
are less than $100,000,000 at the time the Term Loan Facility closes, the
Revolving Credit Facility shall close at the same time as the Term Loan Facility
and the difference between $100,000,000 and such aggregate commitments for the
Revolving Credit Facility shall be added to the Post-Closing Accordion as
described in the Term Sheet, (iii) the initial Revolving Credit Facility shall
close concurrently with the closing of the Term Loan Facility pursuant to the
same Credit Documentation and (iv) in the event the aggregate commitments for
the Revolving Credit Facility on the Closing Date are less than $100,000,000,
JPMCB’s commitment in respect of the Revolving Credit Facility shall equal 22%
of such aggregate commitments).  As used herein, (1) “Target Material Adverse
Effect” means any event, occurrence, fact or change that, individually or in the
aggregate with all such events, occurrences, facts or changes, has, has had or
would reasonably be expected to have a material adverse effect on (a) the
business, assets, liabilities, properties, financial condition or results of
operations of the Target and its Subsidiaries taken as a whole; or (b) the
ability of the Target to consummate the transactions contemplated by the
Acquisition Agreement on a timely basis, except that any event, occurrence,
fact, condition or change resulting from any of the following shall not be
deemed a Target Material Adverse Effect:  (i) any change in conditions in the
United States, foreign or global economy or capital or financial markets,
including any change in interest or exchange rates; (ii) any regulatory,
political or economic condition generally affecting the generic pharmaceuticals
industry; (iii) changes in United States generally accepted accounting
principles or the interpretation or enforcement thereof by a United States or
foreign, federal, state, local or other governmental, administrative or
regulatory authority, agency, bureau, commission, department or other
governmental or administrative instrumentality, subdivision, court, arbitrator,
tribunal or body (each, a “Governmental Authority”); (iv) the execution and
announcement of the Acquisition Agreement, including any effect on customer,
supplier, distributor, licensor, licensee, employee or similar relationships
resulting therefrom; (v) the adoption, implementation, promulgation, repeal,
modification or reinterpretation by any Governmental Authority of any order,
writ, injunction (temporary or permanent), sanction, judgment, ruling or decree
of any Governmental Authority, government program, industry standard or any
applicable (a) federal, state, local, foreign, international, multination or
administrative law (including common law), statute, code, ordinance, rule,
regulation or other requirement, or (b) binding judicial or administrative
interpretation of any of the foregoing or any governmental requirements or
restrictions of any kind; or (vi) any natural disaster, hostilities, act of
terrorism or war (whether declared, pending or threatened) or the material
escalation or material worsening of any such natural disaster, hostilities, acts
of terrorism or war; except, in the case of each of (i), (ii), (iii), (v) and
(vi), for any such event, occurrence, fact, condition or change that has a
disproportionate effect on the Target and its Subsidiaries, taken as a whole, as
compared to other participants in the businesses and industries in which the
Target and its Subsidiaries operate, (2) “Subsidiary” means, with respect to the
Target, any corporation, limited liability company, partnership, joint venture
or other legal entity of which the Target owns, directly or indirectly, either
alone or through or together with any other Subsidiary of the Target, voting
stock or other voting equity interests representing more than 50% of the voting
equity interests thereof or more than 50% of the ordinary voting power thereof
and (3) “Termination Date” means (i) the 180th day from the date hereof (the
“180th Day”) (as the 180th Day may be extended pursuant to this





4




--------------------------------------------------------------------------------

definition, the “Final Date”); or (ii) that date that is 90 days from the 180th
Day, if on the 180th Day the conditions to the closing of the Acquisition (the
“Acquisition Closing”) set forth in Section 7.1 of the Acquisition Agreement
shall not have been satisfied but all other conditions to Acquisition Closing
set forth in Articles VII, VIII and IX of the Acquisition Agreement shall be
satisfied or waived or by their terms cannot be satisfied until or immediately
preceding the Acquisition Closing (but which conditions would be satisfied if
the date and time of the Acquisition Closing were the Final Date, as extended).
 Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the transactions contemplated hereby to the contrary, (a) the only
representations relating to you, the Target and its subsidiaries and their
respective businesses and securities, the accuracy of which shall be a condition
to availability of the Facilities on the Closing Date (as defined in the Term
Sheet), shall be (i) such representations made by the Target in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that the accuracy of any such representation is a condition to your
obligation to close under the Acquisition Agreement or you have the right to
terminate your obligations (or to refuse to consummate the Acquisition) under
the Acquisition Agreement as a result of a breach of such representations in the
Acquisition Agreement (collectively, the “Acquisition Agreement
Representations”) and (ii) the Specified Representations (as defined below) and
(b) the terms of the Credit Documentation shall be in a form such that they do
not impair availability of the Facilities on the Closing Date if the conditions
set forth in this Commitment Letter are satisfied or waived.  For purposes
hereof, “Specified Representations” means the representations and warranties
referred to in the Term Sheet relating to corporate existence, compliance with
law, corporate power and authority, enforceability of Credit Documentation, no
conflict with law or contractual obligations, Federal Reserve regulations,
Investment Company Act, solvency and use of proceeds.  Notwithstanding anything
in this Commitment Letter or the Fee Letter to the contrary, the only conditions
to availability of the Facilities on the Closing Date are set forth in this
paragraph and Part IV of the Term Sheet under the heading “Initial Conditions.”
 This paragraph and the provisions herein shall be referred to as the “Certain
Funds Provision.”

You agree (a) to indemnify and hold harmless JPMCB, JPMorgan and their
respective affiliates and the respective officers, directors, employees,
advisors and agents of such persons (each, an “indemnified person”) from and
against any and all losses, claims, damages and liabilities to which any such
indemnified person may become subject arising out of or in connection with this
Commitment Letter, the Fee Letter, the Facilities, the use of the proceeds
thereof or any transaction  contemplated thereby or any claim, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any indemnified person is a party thereto and whether commenced by you
or by any third party, and to reimburse each indemnified person promptly upon
demand for any legal or other expenses incurred in connection with investigating
or defending any of the foregoing, provided that the foregoing indemnity will
not, as to any indemnified person, apply to losses, claims, damages, liabilities
or related expenses to the extent they are found by a final, non-appealable
judgment of a court to arise from the willful misconduct or gross negligence of
(or, pursuant to a claim made by the Borrower, material breach of its
obligations under this Commitment Letter by) such indemnified person, and (b) to
reimburse JPMCB and JPMorgan and their affiliates on demand for all
out-of-pocket expenses (including due diligence expenses, syndication expenses,
electronic distribution expenses, travel expenses, and reasonable fees, charges
and disbursements of counsel) incurred in connection with the Facilities and any
related documentation (including this Commitment Letter, the Term Sheet, the Fee
Letter and the definitive financing documentation) or the administration,
amendment, modification or waiver thereof.  Neither you nor any indemnified
person shall be liable for any damages arising from the use by others of
Information Materials or other materials obtained through electronic
telecommunications or other information transmission systems or for any special,
indirect, consequential or punitive damages in connection with the Facilities or
its activities related thereto; provided that nothing contained in this sentence
shall limit your indemnity obligations to any indemnified person in respect of
claims made by third parties for any





5




--------------------------------------------------------------------------------

special, indirect, consequential or punitive damages in connection with the
Facilities or such indemnified person’s activities related thereto.

This Commitment Letter shall not be assignable by (i) you without the prior
written consent of JPMCB and JPMorgan and (ii) JPMCB or JPMorgan without your
prior written consent (and, in each case, any purported assignment without such
consent shall be null and void).  This Commitment Letter is intended to be
solely for the benefit of the parties hereto and the indemnified persons and is
not intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto and the indemnified persons.  JPMCB may
assign its commitment hereunder, in whole or in part, to any of its affiliates
with the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) and upon such assignment, JPMCB will be released from that portion
of its commitment hereunder that has been assigned.  Furthermore, and without
limiting your obligations to assist with syndication efforts as set forth
herein, we agree that (except for purposes of determining whether a Successful
Syndication has been achieved under the market flex provisions of the Fee
Letter) JPMCB will not be released from its commitment hereunder in connection
with any syndication or assignment to any Lender unless (A) (i) you have
consented to such syndication or assignment in writing (such consent not to be
unreasonably withheld or delayed) and (ii) any such Lender has entered into an
amendment or joinder with respect to this Commitment Letter committing to
provide a portion of the Facilities (in which case JPMCB’s commitment hereunder
shall be reduced at such time by an amount equal to the commitment assumed by
such Lender) or (B) such Lender shall have entered into the applicable Credit
Documentation and committed or funded the portion of the Facilities required to
be committed or funded by it on the Closing Date.  This Commitment Letter may
not be amended or waived except by an instrument in writing signed by you, JPMCB
and JPMorgan.  This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement.  Delivery of an executed signature
page of this Commitment Letter by electronic or facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.  This
Commitment Letter and the Fee Letter are the only agreements that have been
entered into among us with respect to the Facilities and set forth the entire
understanding of the parties with respect thereto.

This Commitment Letter shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.  The parties hereto consent
to the exclusive jurisdiction and venue of any state or federal courts sitting
in the Borough of Manhattan in the City of New York.  Each party hereto
irrevocably waives, to the fullest extent permitted by applicable law, (a) any
right it may have to a trial by jury in any legal proceeding arising out of or
relating to this Commitment Letter, the Term Sheet, the Fee Letter or the
transactions contemplated hereby or thereby (whether based on contract, tort or
any other theory) and (b) any objection that it may now or hereafter have to the
laying of venue of any such legal proceeding in any such court.

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter, the Term Sheet or the Fee Letter nor any of their terms
or substance shall be disclosed, directly or indirectly, to any other person
(including, without limitation, other potential providers or arrangers of
financing) except (a) to your officers, agents and advisors (and for whom you
shall be responsible for any breach by any one of them of this confidentiality
undertaking) and, on a confidential basis, those of the Target, in each case who
are directly involved in the consideration of this matter (except that the Fee
Letter may not be disclosed to the Target or any of its officers, directors,
agents or advisors), (b) as may be required in a judicial or administrative
proceeding to enforce your rights hereunder or (c) as may be compelled or
required in a judicial or administrative proceeding (in which case you agree to
inform us promptly thereof) or as otherwise required by law or, in the case of
the Commitment Letter but not the Fee Letter, regulation.





6




--------------------------------------------------------------------------------

You acknowledge that JPMorgan, JPMCB and their affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise.  Neither
JPMCB or JPMorgan nor any of their affiliates will use confidential information
obtained from you or your affiliates or from your officers, directors,
employees, advisors, and agents, or from anyone on your behalf, by virtue of the
transactions contemplated by this letter or their other relationships with you
and your affiliates in connection with the performance by JPMCB and JPMorgan or
their affiliates of services for other companies, and will not furnish any such
information to other companies.  You also acknowledge that JPMCB and JPMorgan
have no obligation to use in connection with the transactions contemplated by
this letter, or to furnish to you, confidential information obtained from other
companies.  You further acknowledge that JPMorgan is a full service securities
firm and JPMorgan may from time to time effect transactions, for its own or its
affiliates’ account or the account of customers, and hold positions in loans,
securities or options on loans or securities of the Company and its affiliates
and of other companies that may be the subject of the transactions contemplated
by this Commitment Letter.

JPMCB and JPMorgan may employ the services of its affiliates in providing
certain services hereunder and, in connection with the provision of such
services, may exchange with such affiliates information concerning you and the
other companies that may be the subject of the transactions contemplated by this
Commitment Letter, and, to the extent so employed, such affiliates shall be
entitled to the benefits, and be subject to the obligations, of JPMCB or
JPMorgan hereunder.

The reimbursement, indemnification and confidentiality provisions contained
herein and in the Fee Letter and any other provision herein or therein which by
its terms expressly survives the termination of this Commitment Letter shall
remain in full force and effect regardless of whether definitive financing
documentation shall be executed and delivered and notwithstanding the
termination, in accordance with its terms, of this Commitment Letter or JPMCB’s
commitment hereunder in accordance with the terms of this Commitment Letter.

Each of JPMCB and JPMorgan hereby notifies you that pursuant to the requirements
of the U.S.A. PATRIOT ACT (Title III of Pub. L. 107 56 (signed into law October
26, 2001)) (the “Patriot Act”), it and each of the Lenders may be required to
obtain, verify and record information that identifies you, which information may
include your name and address and other information that will allow JPMCB and
JPMorgan and each of the Lenders to identify you in accordance with the Patriot
Act. This notice is given in accordance with the requirements of the Patriot Act
and is effective for JPMCB, JPMorgan and each of the Lenders.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheet and the Fee Letter by
returning to JPMorgan executed counterparts hereof and of the Fee Letter not
later than 7:00 a.m., New York City time, on August 24, 2011.  JPMCB’s
commitment and JPMorgan’s agreements herein will expire at such time in the
event JPMorgan has not received such executed counterparts in accordance with
the immediately preceding sentence.  In the event that the initial borrowing
under the Facilities does not occur on or before the Expiration Date, then this
Commitment Letter and the commitment hereunder shall automatically terminate.
 “Expiration Date” means the earliest of (i) the Termination Date, (ii) the
closing of the Acquisition without the use of the Facilities and (iii) the
termination of the Acquisition Agreement prior to closing of the Acquisition;
provided that the reimbursement and indemnification provisions contained herein
shall survive any such termination.

[Signature Page Follows]





7




--------------------------------------------------------------------------------

JPMCB and JPMorgan is pleased to have been given the opportunity to assist you
in connection with this important financing.

 

Very truly yours,

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ James A. Knight

 

 

Name: James A. Knight

 

 

Title:    Vice President

 

 

 

 

 

J.P. MORGAN SECURITIES LLC

 

 

 

 

 

By:

/s/ Cornelius J. Droogan

 

 

Name:  Cornelius J. Droogan

 

 

Title:     Managing Director

 

 

 

 

 

 

Accepted and agreed to as of
the date first written above by:

 

 

 

PAR PHARMACEUTICAL COMPANIES, INC.

 

 

 

 

 

By:

/s/ Michael A. Tropiano

 

 

Name: Michael A. Tropiano

 

 

Title: Executive Vice President and

          Chief Financial Officer

 





Commitment Letter




--------------------------------------------------------------------------------

Exhibit A

PAR PHARMACEUTICAL COMPANIES, INC.

SENIOR CREDIT FACILITIES

Summary of Terms and Conditions

August 23, 2011
_______________________________




Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached.




Par Pharmaceutical, Inc. (“Par”), a wholly-owned subsidiary of Par
Pharmaceutical Companies, Inc. (the “Borrower”) intends to acquire (the
“Acquisition”) Anchen Pharmaceuticals, Inc. (the “Target”), all as previously
described to JPMCB and JPMorgan.  In connection therewith: (a) Par will enter
into an Agreement and Plan of Merger among Par, Admiral Acquisition Corp., the
Target and Dr. Chih-Ming J. Chen, Ph.D. dated as of August 23, 2011 (together
with all exhibits, schedules and disclosure letters thereto, the “Acquisition
Agreement”) pursuant to which Par will acquire all of the stock and assets of
the Target and its subsidiaries and (b) the Borrower will obtain senior credit
facilities (the “Facilities”) in an aggregate principal amount of up to
$450,000,000 (consisting of a $100,000,000 revolving credit facility and a
$350,000,000 term loan A facility) as further described below.




The Acquisition and other transactions described above and in the sources and
uses table set forth on Annex II hereto (the “Table”) are collectively referred
to herein as the “Transaction”.




Set forth below is a summary of the terms and conditions for the Facilities.




 

 

I.

Parties

 

 

 

 

 

Borrower:

Par Pharmaceutical Companies, Inc. (the “Borrower”).

 

 

 

 

Guarantors:

The Borrower’s material direct and indirect domestic subsidiaries (consistent
with the materiality standards set forth in the Existing Credit Agreement
described below, the “Guarantors”) shall unconditionally guaranty all of the
Borrower’s obligations under and in connection with the Revolving Credit
Facility (as defined below) and certain interest rate swaps, currency or other
hedging obligations and banking services obligations owing to any Lender or any
affiliate thereof.





1




--------------------------------------------------------------------------------




 

 

 

 

Collateral Trigger:

In the event the Total Leverage Ratio (as defined below) is greater than 2.50 to
1.00 at any time for two consecutive fiscal quarters (a “Collateral Trigger
Event”; provided that, following a Collateral Release Event (as defined below),
if any, a Collateral Trigger Event shall be deemed to have occurred if the Total
Leverage Ratio is greater than 2.50 to 1.00 for one fiscal quarter), then the
obligations of the Borrower and the Guarantors under the Facilities shall be
secured by (i) a first priority perfected security interest (subject to
permitted encumbrances to be mutually agreed upon by JPMorgan and the Borrower)
in and lien on the existing and future real and personal property of the
Borrower and each Guarantor (subject to exceptions and qualifications to be
mutually agreed upon by JPMorgan and the Borrower) and (ii) a pledge of, and a
first perfected security interest (subject to permitted encumbrances to be
mutually agreed upon by JPMorgan and the Borrower) in, 100% of the equity
interests of each of the Borrower’s existing and future direct and indirect
subsidiaries; provided, that if a pledge of 100% of the voting shares of equity
interests of any foreign subsidiary would give rise to a material adverse tax
consequence, such pledge shall be limited to 65% of the voting equity interests
of the Borrower’s first-tier foreign subsidiary in the relevant ownership chain.
 All of the collateral security described above is referred to collectively as
the “Collateral”.  The Collateral will also secure certain interest rate swaps,
currency or other hedging obligations and banking services obligations owing to
any Lender or any affiliate thereof.

 

 

 

 

 

The foregoing Collateral arrangements will be released if no default is then
continuing and the above-described Total Leverage Ratio is less than 2.00 to
1.00 for three consecutive fiscal quarters (a “Collateral Release Event”);
provided that if a Collateral Trigger Event occurs after a Collateral Release
Event, the foregoing Collateral requirements will be in effect; provided further
that only one such release of collateral pursuant to a Collateral Release Event
shall be permitted to occur during the term of the Facilities.

 

 

 

 

Sole Bookrunner and as a Lead Arranger:

J.P. Morgan Securities LLC (“JPMorgan” and, in such capacity, the “Lead
Arranger”).

 

 

 

 

Administrative Agent:

JPMorgan Chase Bank, N.A. (“JPMCB” and, in such capacity, the “Administrative
Agent”).

 

 

 

 

Lenders:

A syndicate of banks, financial institutions and other financial entities,
including JPMCB, arranged by the Lead Arranger (collectively, the “Lenders”).

 

 

 





2




--------------------------------------------------------------------------------




II.

The Credit Facilities

 

 

 

 

A.  Revolving Credit Facility

 

 

 

 

Type and Amount of Facility:

Five-year revolving credit facility (the “Revolving Credit Facility”) in an
amount of up to $100,000,000 (the loans thereunder, the “Revolving Credit
Loans”).

 

 

 

 

Availability:

The Revolving Credit Facility shall be available on a revolving basis during the
period commencing on the Closing Date (as defined below) and ending on the fifth
anniversary thereof (the “Maturity Date”).

 

 

 

 

Letters of Credit:

$10,000,000 of the Revolving Credit Facility (or such lesser amount determined
by the Borrower) shall be available for the issuance of letters of credit (the
“Letters of Credit”) by JPMCB and other Lenders requested by the Borrower (in
such capacity, the “Issuing Lenders”).  No Letter of Credit shall have an
expiration date after the earlier of (a) one year after the date of issuance and
(b) five business days prior to the Maturity Date, provided that any Letter of
Credit with a one-year tenor may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (b) above).

 

 

 

 

 

Drawings under any Letter of Credit shall be reimbursed by the Borrower (whether
with its own funds or with the proceeds of Revolving Credit Loans) on the same
business day if such drawing is made before 10:00 a.m., Eastern time, or if
after such time, the following business day.  To the extent that the Borrower
does not so reimburse any Issuing Lender, the Lenders under the Revolving Credit
Facility shall be irrevocably and unconditionally obligated to reimburse such
Issuing Lender on a pro rata basis.

 

 

 

 

Swing Line Loans:

$10,000,000 of the Revolving Credit Facility (or such lesser amount determined
by the Borrower) shall be available for swing line loans (the “Swing Line
Loans”) from JPMCB (in such capacity, the “Swing Line Lender”) on same-day
notice.  Any such Swing Line Loans will reduce availability under the Revolving
Credit Facility on a dollar-for-dollar basis.  Each Lender under the Revolving
Credit Facility shall acquire, under certain circumstances, an irrevocable and
unconditional pro rata participation in each Swing Line Loan.

 

 

 

 

Maturity:

The Maturity Date.

 

 

 

 

Purpose:

The proceeds of the Revolving Credit Loans shall be used for general corporate
purposes of the Borrower and its subsidiaries in the ordinary course of
business, including permitted acquisitions but excluding the Acquisition.





3




--------------------------------------------------------------------------------




 

 

 

 

B. Term Loan Facility

 

 

 

 

 

Type and Amount of Facility:

A term loan facility (the “ Term Loan Facility ”; and collectively with the
Revolving Credit Facility, the “ Facilities ”) in the aggregate amount of
$350,000,000 (the loans thereunder, the “ Term Loans ”; and collectively with
the Revolving Credit Loans, the “ Loans ”).

 

 

 

 

Term Loan Availability:

The Term Loans shall be made available in a single drawing on the Closing Date.

 

 

 

 

Amortization

The Term Loans will amortize in equal quarterly installments in an aggregate
annual amount equal to the percentage set forth below of the original principal
amount of the Term Loan Facility:

 

 

 

 

 

Year 1:

5%

 

 

Year 2:

10%

 

 

Year 3:

15%

 

 

Year 4:

20%

 

 

Year 5:

50%

 

 

 

 

Maturity:

The Term Loans will mature on the Maturity Date.  The remaining aggregate
principal amount of the Term Loans will be payable on the Maturity Date.

 

 

 

 

Purpose

The proceeds of the Term Loans shall be used to finance the Acquisition and for
general corporate purposes of the Borrower.

 

 

 

 

C. Expansion Feature

 

 

 

 

 

Pre-Closing Oversubscription:

On or prior to the Closing Date, in the event that the Lenders’ initial
commitments for the Facilities delivered to the Lead Arranger exceed
$450,000,000 in the aggregate (and a “Successful Syndication” (as defined in the
Fee Letter) has been achieved), the Borrower may, at its option and in
consultation with the Lead Arranger, request that the aggregate principal amount
of the Facilities be increased; provided that any increase of the Facilities
shall not exceed an aggregate amount equal to $150,000,000.





4




--------------------------------------------------------------------------------




 

 

 

 

Post-Closing Accordion:

Subsequent to the Closing Date, the Borrower may, at its option and subject to
conditions as set forth in the Existing Credit Agreement, request to increase
the aggregate amount of the Revolving Credit Facility or obtain incremental term
loans (in each case without the consent of any Lender not participating
therein); provided that the aggregate amount of any such increase and
incremental term loan facility shall not exceed an amount equal to the sum of
$150,000,000 plus the positive difference between $100,000,000 and the aggregate
commitments for the Revolving Credit Facility on the Closing Date (less any
increase of the Revolving Credit Facility and the Term Loan Facility effected
pursuant to the Pre-Closing Oversubscription feature described above). The
requested increase(s) may be assumed by one or more existing Lenders and/or by
other financial institutions, identified by either the Borrower or the
Administrative Agent and reasonably acceptable to the other.

 

 

 

 

Mandatory Prepayments:

Revolving Credit Loans will be required to be prepaid if the aggregate revolving
credit exposure under the Revolving Credit Facility exceeds the aggregate
commitments thereunder.

 

 

 

 

 

The Term Loans shall be prepaid by amounts equal to:

 

 

 

 

 

(a)  100% of the net proceeds of any sale or issuance of equity and 100% of the
net proceeds of any incurrence of debt after the Closing Date by the Borrower or
any of the Guarantors (subject to exceptions to be agreed).

 

 

 

 

 

(b)  100% of the net proceeds of any sale or other disposition (including as a
result of casualty or condemnation) by the Borrower or any of the Guarantors of
any assets, except for sales of inventory or obsolete or worn-out property in
the ordinary course of business and subject to certain other customary
exceptions (including capacity for reinvestment) to be agreed upon.

 

 

 

 

 

The foregoing mandatory prepayments shall be applied to repay then outstanding
Term Loans pro rata against the remaining installments thereof.  Mandatory
prepayments of the Term Loans may not be reborrowed.

 

 

 

III.

Certain Payment Provisions

 

 

 

 

Fees and Interest Rates:

As set forth on Annex I.

 

 

 

 

Optional Prepayments and Commitment Reductions:

Loans may be prepaid and commitments may be reduced by the Borrower in minimum
amounts.  Optional prepayments of the Term Loans may not be reborrowed.

 

 

 





5




--------------------------------------------------------------------------------




IV.

Certain Conditions

 

 

 

 

 

Initial Conditions:

The availability of the Facilities shall be conditioned upon satisfaction (or
waiver by JPMCB) of the conditions precedent set forth in this Part IV of this
Term Sheet under the caption “Initial Conditions” and in the Certain Funds
Provision in the Commitment Letter (the date upon which all such conditions
precedent shall be satisfied, the “Closing Date”) on or before the Termination
Date:

 

 

 

 

 

(a)

The Borrower and the Guarantors shall have executed and delivered satisfactory
definitive financing documentation with respect to the Facilities that is
consistent with this Term Sheet (the “Credit Documentation”).

 

 

 

 

 

(b)

The Acquisition shall be consummated pursuant to the Acquisition Agreement,
substantially concurrently with the initial funding of the Facilities, and no
provision thereof shall have been amended, consented or waived in a manner
materially adverse to the Lenders without the prior written consent of JPMCB (it
being understood and agreed that changes to purchase price and transaction
structure shall be deemed to be materially adverse to the Lenders).  The sources
and uses of funding for the Transaction shall be substantially consistent with
the Table or otherwise reasonably satisfactory to JPMCB.

 

 

 

 

 

(c)

The Lenders, the Administrative Agent and the Lead Arranger shall have received
all fees required to be paid, and all expenses for which invoices have been
presented, on or before the Closing Date.

 

 

 

 

 

(d)

All governmental and third party approvals necessary in connection with the
Acquisition and required for closing the Acquisition pursuant to the Acquisition
Agreement, the financing contemplated hereby and, to the extent required to be
obtained as of such date, the continuing operations of the Borrower and its
subsidiaries, taking into account the Acquisition, shall have been obtained and
be in full force and effect.

 

 

 

 

 

(e)

The Borrower shall have demonstrated, to JPMCB’s satisfaction, that at the time
of and immediately after giving effect to the Transactions: a pro forma Fixed
Charge Coverage Ratio of not less than 2.00 to 1.00 and a pro forma Total
Leverage Ratio of not more than 2.25 to 1.00, in each case based on the
financial results of the Borrower as of its most recently ended fiscal quarter
for which the Borrower has publicly disclosed its financial statements, but
adjusted on a pro forma basis to give effect to the Transaction and the
financing contemplated hereby.





6




--------------------------------------------------------------------------------




 

 

 

 

 

(f)

On the Closing Date, after giving effect to the Transaction, neither the
Borrower, the Target nor any of their respective subsidiaries shall have any
material indebtedness for borrowed money other than the Facilities and other
indebtedness expressly contemplated by the Acquisition Agreement and the Credit
Documentation.

 

 

 

 

 

(g)

The Lenders shall have received such legal opinions, documents and other
instruments as are customary for transactions of this type as the Administrative
Agent may reasonably request (which shall not include any opinions from the
Target’s counsel unless the Acquisition Agreement requires that such opinions
are given and that the Lenders may rely on such opinions).

 

 

 

 

 

(h)

The Administrative Agent shall have received evidence satisfactory to it that
the Credit Agreement dated October 1, 2010 (the “Existing Credit Agreement”)
among the Borrower, the lenders party thereto from time to time and JPMCB, as
administrative agent, has been terminated and cancelled and any and all
indebtedness thereunder shall have been fully repaid (except to the extent being
so repaid with the proceeds of the initial Loans and except to the extent such
credit facilities constitute permitted indebtedness under the Credit
Documentation) and any and all liens thereunder have been terminated and
released.

 

 

 

 

 

(i)

The Administrative Agent and the Lenders shall have received a written
certification from an officer of the Borrower that, after giving effect to the
Acquisition and any incurrence of indebtedness in connection therewith, (i) the
Borrower and its subsidiaries, on a consolidated basis, are solvent and will be
solvent subsequent to incurring the indebtedness in connection with the
Acquisition, will be able to pay their debts and liabilities as they become due
and will not be left with unreasonably small capital with which to engage in
their business and (ii) the assets of the Borrower and its subsidiaries, on a
consolidated basis, exceed their aggregate liabilities.

 

 

 





7




--------------------------------------------------------------------------------




 

 

(j)

Compliance with all applicable requirements of law, including Regulations T, U
and X of the Board of Governors of the Federal Reserve System.

 

On-Going Conditions:

The making of each extension of credit shall be conditioned upon (a) (i) in the
case of the extensions of credit on the Closing Date, accuracy of the
Acquisition Agreement Representations and accuracy of the Specified
Representations and (ii) in the case of all extensions of credit after the
Closing Date, all representations and warranties in the Credit Documentation
(including, without limitation, the material adverse change and litigation
representations) being true and correct, in all material respects, at the time
of the making of such extension of credit and (b) there being no default or
event of default in existence at the time of, or after giving effect to the
making of, such extension of credit.  As used herein and in the Credit
Documentation a “material adverse change” shall mean (i) on the Closing Date, a
Target Material Adverse Effect, and (ii) after the Closing Date, any event,
development or circumstance that has had or could reasonably be expected to have
a material adverse effect on (a) the business, assets, operations or financial
condition of the Borrower and its subsidiaries taken as a whole, or (b) the
validity or enforceability of any of the Credit Documentation or the rights or
remedies of the Administrative Agent and the Lenders thereunder.

 

 

 

V.

Certain Documentation Matters

 

 

 

 

 

The Credit Documentation shall contain representations, warranties, covenants
and events of default that are substantially similar to those in the Existing
Credit Agreement, except (in respect of new representation, warranties,
covenants and defaults not provided under the Existing Credit Agreement) as
described below, or as otherwise agreed to by the Borrower, the Lenders and the
Administrative Agent on the Closing Date (in each case with materiality and
other qualifications, thresholds, cure periods, delivery periods, and exceptions
that are consistent, where applicable, with the Existing Credit Agreement or as
otherwise mutually agreed to by the Borrower, the Lenders on the Closing Date
and the Administrative Agent), including, without limitation:

 

 

 





8




--------------------------------------------------------------------------------




 

Representations and Warranties:

Financial statements; no material adverse change; corporate existence;
compliance with law; corporate power and authority; enforceability of Credit
Documentation; no conflict with law or contractual obligations; no material
litigation; no default; ownership of property; liens and collateral documents;
intellectual property; no burdensome restrictions; taxes; Federal Reserve
regulations; ERISA; Investment Company Act; subsidiaries; environmental matters;
labor matters; solvency; use of proceeds; accuracy of disclosure; and security
interest (to the extent Collateral has been provided).

 

 

 

 

Affirmative Covenants:

Delivery of financial statements, reports, officers’ certificates and other
information reasonably requested by the Lenders; payment of other obligations
(except where (a) validity or amount is being contested in good faith by
appropriate proceedings, (b) adequate reserves with respect thereto have been
set aside and (c) the failure to make payment pending such contest could not
reasonably be expected to have a material adverse effect); continuation of
business and maintenance of existence and material rights and privileges;
compliance with laws and material contractual obligations; maintenance of
property and insurance; maintenance of books and records; right of the Lenders
(through the Administrative Agent) to inspect property and books and records
once a year if no default exists and any time during a default (provided that,
unless there is a continuing default or an enforcement, the Borrower shall not
be required to reimburse for more than such inspection); notices of defaults,
litigation and other material events; compliance with environmental laws; use of
proceeds; guarantor requirements; and requirements regarding Collateral in the
event of a Collateral Trigger Event.





9




--------------------------------------------------------------------------------




 

 

 

 

Financial Covenants:

The Borrower will comply with the following financial covenants (Consolidated
EBITDA (without giving effect to the AWP litigation settlements or the Strativa
restructuring charges) to be based on trailing twelve months):




- Total Leverage Ratio.  The Borrower shall maintain as of the end of each
fiscal quarter a ratio (the “Total Leverage Ratio”) of Consolidated Total
Indebtedness to Consolidated EBITDA of not more than 3.00 to 1.00.




- Fixed Charge Coverage Ratio.  The Borrower shall maintain as of the end of
each fiscal quarter a ratio (the “Fixed Charge Coverage Ratio”) of (i)
Consolidated EBITDA minus Consolidated Capital Expenditures to (ii) the sum of
Consolidated Net Interest Expense plus scheduled principal payments (calculated
in accordance with GAAP) of not less than 2.00 to 1.00.




Financial covenants shall be calculated (i) without giving effect to any
election by the Borrower or any of its subsidiaries to value any of its
indebtedness or liabilities at “fair value” under and as defined in Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) and (ii)
without giving effect to any treatment of indebtedness in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such indebtedness in a reduced or
bifurcated manner as described therein, and such indebtedness shall at all times
be valued at the full stated principal amount thereof.  The financial covenants
shall apply to the Borrower and its subsidiaries on a consolidated basis with
definitions to be consistent with the Existing Credit Agreement.

 

 

 

 

Negative Covenants:

Limitations on: indebtedness; liens; mergers, consolidations, liquidations and
dissolutions; sales of assets; dividends and other payments in respect of equity
interests; investments, loans, advances, guarantees and acquisitions; optional
payments and modifications of subordinated debt instruments; transactions with
affiliates; sale and leasebacks; swap agreements; changes in fiscal year;
restrictive agreements; and changes in lines of business.





10




--------------------------------------------------------------------------------




 

 

 

 

Events of Default:

Nonpayment of principal when due; nonpayment of interest, fees or other amounts
after a grace period of three (3) business days; representations and warranties
being untrue and incorrect in any material respect on the date made; Credit
Documentation ceasing to be in full force and effect or the Borrower or any of
its subsidiaries so asserting; violation of covenants (subject, in the case of
certain affirmative covenants, to a grace period of thirty (30) days);
cross-default; bankruptcy events; certain ERISA events; material judgments; and
a change of control.

 

 

 

 

Voting:

Amendments and waivers with respect to the Credit Documentation shall require
the approval of Lenders holding greater than 50% of the aggregate amount of the
Loans, participations in Letters of Credit and Swing Line Loans and unused
commitments under the Revolving Credit Facility, except that (a) the consent of
each Lender directly affected thereby shall be required with respect to (i)
reductions in the amount or extensions of the scheduled date of final maturity
or amortization of any Loan, (ii) reductions in the rate of interest or any fee
or extensions of any due date thereof and (iii) increases in the amount or
extensions of the expiry date of any Lender’s commitment, (b) the written
consent of Lenders representing a majority in interest of each affected class
shall be required with respect to certain changes to the Credit Documentation in
a manner that by their terms adversely affect the rights in respect of payments
due to Lenders holding Loans of any class differently than those holding Loans
of any other class and (c) the consent of 100% of the Lenders shall be required
with respect to (i) modifications to any of the voting percentages and (ii)
releases of all or substantially all of the Guarantors or all or substantially
all of the Collateral (other than pursuant to a Collateral Release Event and as
otherwise provided by the Credit Documentation).

 

 

 

 

Assignments
and Participations:

The Lenders shall be permitted to assign all or a portion of their Loans and
commitments with the consent, not to be unreasonably withheld, of (a) the
Borrower (provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five business days after having received notice
thereof), unless (i) the assignee is a Lender, an affiliate of a Lender or an
approved fund or (ii) an Event of Default has occurred and is continuing and (b)
the Administrative Agent, unless a Term Loan is being assigned to a Lender, an
affiliate of a Lender or an approved fund.  In the case of partial assignments
(other than to another Lender, to an affiliate of a Lender or an approved fund),
the minimum assignment amount shall be $5,000,000 in the case of a commitment
under the Revolving Credit Facility and $1,000,000 in the case of a Term Loan,
unless otherwise agreed by the Borrower and the Administrative Agent.





11




--------------------------------------------------------------------------------




 

 

 

 

 

The Lenders shall also be permitted to sell participations in their Loans.
 Participants shall have the same benefits as the Lenders with respect to yield
protection and increased cost provisions.  Voting rights of participants shall
be limited to those matters with respect to which the affirmative vote of the
Lender from which it purchased its participation would be required as described
under “Voting” above.  Pledges of Loans in accordance with applicable law shall
be permitted without restriction.  Promissory notes shall be issued under the
Facilities only upon request.

 

 

 

 

Yield Protection:

The Credit Documentation shall contain customary provisions (a) protecting the
Lenders against increased costs or loss of yield resulting from changes in
reserve, tax, capital adequacy and other requirements of law (including
reflecting that both (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof and (y)
all requests, rules, guidelines, requirements and directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III shall, in the case of
each of the foregoing clause (x) and clause (y), be deemed to be a change in law
regardless of the date enacted, adopted or issued) and from the imposition of or
changes in withholding or other taxes and (b) indemnifying the Lenders for
“breakage costs” incurred in connection with, among other things, any prepayment
of a Eurodollar Loan (as defined in Annex I) on a day other than the last day of
an interest period with respect thereto.

 

 

 

 

Expenses and Indemnification:

The Borrower shall pay (a) all reasonable out-of-pocket expenses of the
Administrative Agent and the Lead Arranger and their affiliates associated with
the syndication of the Facilities and the preparation, execution, delivery and
administration of the Credit Documentation and any amendment or waiver with
respect thereto (including the reasonable fees, disbursements and other charges
of one counsel for the Administrative Agent and Lead Arranger) and (b) all
out-of-pocket expenses of the Administrative Agent and the Lenders (including
the reasonable fees, disbursements and other charges of one primary counsel and
one additional local counsel in each applicable jurisdiction for the
Administrative Agent and one additional counsel for all the Lenders other than
the Administrative Agent and additional counsel in light of actual or potential
conflicts of interest or the availability of different claims or defenses) in
connection with the enforcement of the Credit Documentation.





12




--------------------------------------------------------------------------------




 

 

 

 

 

The Administrative Agent, the Lead Arranger, the Lenders and their affiliates
and the respective officers, directors, employees, advisors and agents of such
persons will have no liability for, and will be indemnified and held harmless
against, any loss, liability, cost or expense incurred in respect of the
financing contemplated hereby or the use or the proposed use of proceeds thereof
(except to the extent determined by a court by a final and nonappealable
judgment to have resulted from (x) the gross negligence or willful misconduct of
the indemnified party or (y) a material breach by the indemnified party of its
obligations under the Credit Documentation pursuant to a claim made by the
Borrower).

 

 

 

 

Defaulting Lenders:

The Credit Documentation will contain the Administrative Agent’s customary
provisions in respect of defaulting lenders, which shall include the bankruptcy
or insolvency of a Lender.

 

 

 

 

Governing Law and Forum:

State of New York.

 

 

 

 

Counsel to the
Administrative Agent
and the Lead Arranger:



Sidley Austin LLP.

 

 

 





13




--------------------------------------------------------------------------------

Annex I

Interest and Certain Fees

Interest Rate Options:

The Borrower may elect that the Loans comprising each borrowing bear interest at
a rate per annum equal to:

 

 

 

 

 

the ABR plus the Applicable Margin; or

 

 

 

 

 

the Adjusted LIBO Rate plus the Applicable Margin;

 

 

 

provided, that all Swing Line Loans shall bear interest based upon the ABR.

 

 

 

As used herein:

 

“ABR” means the greatest of (i) the rate of interest publicly announced by JPMCB
as its prime rate in effect at its principal office in New York City (the “Prime
Rate”), (ii) the federal funds effective rate from time to time plus 0.5% and
(iii) the LIBO Rate for a one month interest period on the applicable date plus
1%.

 

 

 

“Adjusted LIBO Rate” means the LIBO Rate, as adjusted for statutory reserve
requirements for eurocurrency liabilities and other applicable mandatory costs.

 

 

 

“Applicable Margin” means a percentage determined in accordance with the pricing
grid attached hereto as Annex I-A.

 

 

 

“LIBO Rate” means the rate at which eurodollar deposits in the London interbank
market for one, two, three or six months or, with the consent of each Lender,
other periods (in each case as selected by the Borrower) are quoted on the
applicable Reuters screen.

 

 

Interest Payment Dates:

In the case of Loans bearing interest based upon the ABR (“ABR Loans”),
quarterly in arrears.

 

 

 

In the case of Loans bearing interest based upon the Adjusted LIBO Rate
(“Eurodollar Loans”), on the last day of each relevant interest period and, in
the case of any interest period longer than three months, on each successive
date three months after the first day of such interest period.

 

 

Commitment Fees:

The Borrower shall pay a commitment fee calculated at the rate prescribed in the
pricing grid attached hereto as Annex I-A on the average daily unused amount of
the Revolving Credit Facility, payable quarterly in arrears.  For purposes of
calculating the commitment fee, Swing Line Loans shall not be considered usage
of the Revolving Credit Facility.





1




--------------------------------------------------------------------------------




 

 

Letter of Credit Fees:

The Borrower shall pay a commission on all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans on the face amount of each such Letter of Credit.  Such
commission shall be shared ratably among the Lenders and shall be payable
quarterly in arrears.

 

 

 

A fronting fee equal to 0.125% per annum on the face amount of each Letter of
Credit shall be payable quarterly in arrears to the applicable Issuing Lender
for its own account.  In addition, customary administrative, issuance,
amendment, payment and negotiation charges shall be payable to the applicable
Issuing Lender for its own account.

 

 

Default Rate:

At any time when the Borrower is in default in the payment of any amount of
principal due under the Facilities, such amount shall bear interest at 2% above
the rate otherwise applicable thereto.  Overdue interest, fees and other amounts
shall bear interest at 2% above the rate applicable to ABR Loans.

 

 

Rate and Fee Basis:

All per annum rates shall be calculated on the basis of a year of 360 days (or
365/366 days, in the case of ABR Loans the interest rate payable on which is
then based on the Prime Rate) for actual days elapsed.











2




--------------------------------------------------------------------------------

Annex I-A




Pricing Grid




Pricing Level

Total Leverage Ratio


Commitment Fee

Applicable Margin for Eurodollar Loans

Applicable Margin for ABR Loans

Level I

< 1.00 to 1.00

0.375%

2.00%

1.00%

Level II

> 1.00 to 1.00 but
< 2.00 to 1.00

0.375%

2.50%

1.50%

Level III

> 2.00 to 1.00

0.50%

3.00%

2.00%




If at any time the Borrower fails to deliver the quarterly or annual financial
statements or certificates required under the Credit Documentation on or before
the date such statements or certificates are due, Pricing Level III shall be
deemed applicable for the period commencing three (3) business days after such
required date of delivery and ending on the date which is three (3) business
days after such statements or certificates are actually delivered, after which
the Pricing Level shall be determined in accordance with the table above as
applicable.




Except as otherwise provided in the paragraph below, adjustments, if any, to the
Pricing Level then in effect shall be effective three (3) business days after
the Administrative Agent has received the applicable financial statements and
certificates (it being understood and agreed that each change in Pricing Level
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change).




Notwithstanding the foregoing, Pricing Level II shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable financial statements
for the Borrower’s first fiscal quarter ending after the Closing Date (unless
such financial statements demonstrate that Pricing Level III should have been
applicable during such period, in which case such other Pricing Level shall be
deemed to be applicable during such period) and adjustments to the Pricing Level
then in effect shall thereafter be effected in accordance with the preceding
paragraphs.








1




--------------------------------------------------------------------------------

Annex II




SOURCES AND USES1




Sources:

 

 

Uses:

 

Term Loan Facility

$350,000,000

 

Purchase price for Acquisition

$410,000,000

Cash and cash equivalents

$60,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

$410,000,000

 

TOTAL

$410,000,000








 

1 All amounts in millions.


 











1


